Opinion filed November 12, 2021




                                      In The


        Eleventh Court of Appeals
                                  ___________

                              No. 11-21-00239-CR
                                 ___________

                    STEPHEN LEE FARRIS, Appellant
                                         V.
                    THE STATE OF TEXAS, Appellee


                    On Appeal from the 238th District Court
                           Midland County, Texas
                       Trial Court Cause No. CR52629


                     MEMORANDUM OPINION
      Stephen Lee Farris has filed an untimely pro se notice of appeal from his
judgments of conviction for the offenses of burglary of a habitation and violation of
a protective order. We dismiss the appeal.
      The documents on file in this appeal indicate that Appellant’s sentence for
each conviction was imposed on October 4, 2019, and that his notice of appeal was
filed in the district clerk’s office on October 18, 2021. When the appeal was filed in
this court, we notified Appellant by letter that the notice of appeal appeared to be
untimely and that the appeal may be dismissed for want of jurisdiction. We also
notified Appellant that the trial court had certified that this is a plea-bargain case in
which Appellant has no right of appeal. See TEX. R. APP. P. 25.2(a)(2), (d); see also
TEX. CODE CRIM. PROC. ANN. art 44.02 (West 2018). We requested that Appellant
respond to our letter and show grounds to continue. Appellant has filed a response,
but he has not shown grounds upon which this appeal may continue.
      Pursuant to the Texas Rules of Appellate Procedure, a notice of appeal is due
to be filed either (1) within thirty days after the date that sentence is imposed in open
court or (2) if the defendant timely files a motion for new trial, within ninety days
after the date that sentence is imposed in open court. TEX. R. APP. P. 26.2(a). A
notice of appeal must be in writing and filed with the clerk of the trial court. TEX. R.
APP. P. 25.2(c)(1). The documents on file in this court reflect that Appellant’s notice
of appeal was filed over two years after his sentences were imposed. The notice of
appeal was therefore untimely.
      Absent a timely filed notice of appeal or the granting of a timely motion for
extension of time, we do not have jurisdiction to entertain these appeals. Slaton v.
State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519,
522–23 (Tex. Crim. App. 1996); Rodarte v. State, 860 S.W.2d 108, 110 (Tex. Crim.
App. 1993). Moreover, the trial court’s certification reflects that this is a plea-
bargain case and that Appellant has no right of appeal. Thus, even if Appellant had
timely perfected an appeal, this appeal would have been prohibited by Rule 25.2 of
the Texas Rules of Appellate Procedure, which provides that an appellate court must
dismiss an appeal without further action when there is no certification showing that
the defendant has the right of appeal. TEX. R. APP. P. 25.2(d); Chavez v. State, 183
S.W.3d 675, 680 (Tex. Crim. App. 2006); see Dears v. State, 154 S.W.3d 610, 613–
14 (Tex. Crim. App. 2005).
                                           2
      We dismiss this appeal for want of jurisdiction.


                                                   PER CURIAM


November 12, 2021
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                         3